       3:18-cv-03127-JFA      Date Filed 11/19/18     Entry Number 1      Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA



SANDRA DUNN,

              Plaintiff,
                                                Civil Action File No.: 3:18-3127-JFA
v.

PMAB, LLC,

              Defendant.

                                 NOTICE OF REMOVAL

TO THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF SOUTH
CAROLINA

       NOW COMES Defendant, PMAB, LLC., for the purpose of removing this action (the

“Action”) from the Court of Common Pleas of Richland County, South Carolina to the United

States District Court for the District of South Carolina, and pursuant to the provisions of 28

U.S.C. §§ 1441 and 1446, respectfully shows as follows:

       1.     Upon information and belief, Plaintiff filed the Action in the Court of Common

Pleas of Richland County, South Carolina on October 16, 2018.

       2.     Defendant received a filed copy of the Action, along with a Summons, on

October 18, 2018.

       3.     The Action purports to allege claims against Defendant under two (2) federal

statutes, the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

       4.     The Action is removable to the United States District Court under 28 U.S.C. §§

1331 and 1441 on the grounds of federal question jurisdiction, in that the Action purports to
       3:18-cv-03127-JFA           Date Filed 11/19/18    Entry Number 1       Page 2 of 3




allege causes of action under the laws of the United States over which the United States District

Court has original jurisdiction.

          5.     Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is filed within thirty (30)

days after Defendant’s receipt of the initial pleading in the Action setting forth the claim for

relief upon which the Action is based.

          6.     Pursuant to 28 U.S.C. § 1446(a), attached hereto and incorporated herein as

Exhibit “A” are copies of all process, pleadings, and orders received by Defendant in the

Action.

          7.     Upon receipt of this Notice of Removal, no further action shall be taken in the

Action by the Court of Common Pleas of Richland County, South Carolina.

          8.     By filing this Notice of Removal, the Defendant demonstrates its consent to the

removal of the Action to this Court.

          9.     Nothing in this Notice of Removal should be deemed a waiver of any defenses

relating to lack of personal jurisdiction or lack or sufficiency of service. The Defendant will file

an answer or other responsive pleading within the time limits established by Federal Rule of

Civil Procedure 81(c), unless such limits are otherwise extended by the Court.

          Respectfully submitted this 19th day of November, 2018.

                                               SHUMAKER, LOOP & KENDRICK, LLP


                                               /s/ Christian H. Staples
                                               Christian H. Staples
                                               South Carolina Bar No. 101470
                                               101 South Tryon Street, Suite 2200
                                               Charlotte, NC 28280
                                               Phone: (704) 375-0057
                                               Fax: (704) 332-1197
                                               Email: cstaples@slk-law.com
       3:18-cv-03127-JFA       Date Filed 11/19/18     Entry Number 1      Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I have this date served a copy of Defendant’s Notice of

Removal by depositing a copy of the same in the United States Mail in a properly addressed

envelope with adequate potage thereon to:

                                    Syed Ali Saeed, Esq.
                                    Saeed & Little, LLP
                              1433 N. Meridian Street, Suite 202
                                   Indianapolis, IN 46202

                                    Dave Maxfield, Esq.
                                  David Maxfield, Attorney
                                      P.O. Box 11865
                                    Columbia, SC 29211


       Respectfully submitted this 19th day of November, 2018.


                                            SHUMAKER, LOOP & KENDRICK, LLP


                                            /s/ Christian H. Staples
                                            Christian H. Staples
                                            South Carolina Bar No. 101470
                                            101 South Tryon Street, Suite 2200
                                            Charlotte, NC 28280
                                            Phone: (704) 375-0057
                                            Fax: (704) 332-1197
                                            Email: cstaples@slk-law.com
